internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-156259-02 cc fip b04 appeals - large mid-size business operating_unit attn appeals team manager lbsp area team taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer parent state a state b date date date agreement-1 agreement-2 tam-156259-02 x y rate z amount amount issue whether under the facts described the accumulated funds held by taxpayer for certain funding agreements funding agreements agreements constitute amounts necessary to satisfy obligations arising under insurance or annuity_contracts not involving life contingencies as described in sec_807 of the internal_revenue_code or a reserve item described in sec_807 conclusion taxpayer’s funding agreements do not constitute insurance or annuity_contracts for tax purposes accordingly the accumulated funds held by taxpayer with respect to the agreements do not constitute a reserve item under sec_807 or any other reserve item under sec_807 rather taxpayer should account for its obligation to credit guaranteed_interest under the funding agreements through the deduction allowed by sec_805 and sec_163 for interest_paid or accrued within the taxable_year on indebtedness facts taxpayer is a life and health insurance_company domiciled in state a which is taxable as a life_insurance_company under sec_816 during the taxable years involved taxpayer was a wholly-owned subsidiary of parent and joined with parent and other life_insurance and non-insurance members of parent’s affiliated_group in filing a life nonlife consolidated_return pursuant to sec_1504 and sec_1_1502-47 of the income_tax regulations as an outgrowth of its pension fund business taxpayer also markets funding agreements to tam-156259-02 -3- institutional investors such as asset managers state and local_government entities banks and other institutional entities like its gic products taxpayer’s funding agreements provide for an accumulation of the initial consideration at a guaranteed rate of interest for a specified period of time if held to maturity the funding agreements guarantee the return of the initial consideration plus credited interest to the contract holder the term funding agreement is used to differentiate these investment products from gics which are sold to qualified_pension and employee benefit plans and contain benefit-sensitive withdrawal provisions such as the option to use the accumulated funds to purchase retirement annuities the terms of taxpayer’s funding agreements were individually negotiated and the rate of interest could be either a fixed or floating rate the general provisions of taxpayer’s funding agreements may be illustrated by two contracts from the years under examination copies of which were submitted with the technical_advice request both of the agreements were large dollar contracts that were individually negotiated however the general terms of these agreements were representative of taxpayer’s funding agreements during the taxable years involved agreement-1 was issued on date to x a governmental agency of state b under agreement-1 x was to remit a fixed consideration amount which taxpayer would credit to a funding account for x agreement-1 specifically provided that at the end of any day the funding account balance was equal to x’s initial consideration plus credited interest less amounts withdrawn from the funding account agreement-1 also specified that taxpayer was to credit interest to the funding account at a fixed rate of rate z interest accrued on a daily basis and was withdrawn and remitted to x on the first day of each month agreement-1 also specified a scheduled maturity_date approximately thirty-three months after issue at which time taxpayer was required to return the fund account balance plus accrued interest to x finally agreement-1 contained a credit default provision so that in the event that taxpayer’s credit rating was downgraded at any time prior to the scheduled maturity_date x could exercise a put option and obtain the full amount of the fund account balance plus accrued interest prior to the scheduled maturity_date as x was not a natural_person agreement-1 did not contain any provisions relating to mortality or morbidity moreover in agreement-1 taxpayer did not offer to provide any annuity form of settlement either for life or a fixed term and agreement-1 thus did not contain any annuity purchase guarantees agreement-2 was issued to y an investment management company agreement-2 contained terms similar to agreement-1 so that on date the agreement’s effective date y was required to remit an initial consideration amount and taxpayer was to credit this amount to a funding account for y under agreement- interest accrued on the funding account balance at a variable rate equal to one month libor plu sec_15 basis points for each month that the agreement was in effect this interest rate was reset fifteen days after the contract effective date and thereafter tam-156259-02 -4- as of the first wednesday of each succeeding month credited interest was withdrawn from the funding account balance and paid to y on each reset date agreement-2 contained a scheduled maturity_date of date at which point taxpayer was to return the funding account balance plus accrued interest to y however under agreement-2 either party could terminate the arrangement at any time upon seven days advance written notice as y was not a natural_person agreement-2 also did not contain any provisions relating to mortality or morbidity moreover in agreement-2 taxpayer did not offer to provide any annuity forms of settlement either for life or a fixed term and agreement-2 thus did not contain any annuity purchase guarantees in many states however gics including funding agreements are considered insurance contracts for purposes of regulating the issuers of these contracts this classification may also be significant for purposes of determining the priority of claims of contract holders of funding agreements viz a viz the insurer’s other policyholders in the event of an insolvency proceeding for example state a’s insurance code defines a gic as in filing its annual_statement for state regulatory reporting purposes taxpayer reported the initial consideration for the funding agreements in premiums in line 1a annuity and other fund deposits and established a corresponding reserve item for deposit funds and other liabilities without life and disability contingencies in exhibit the change in this reserve flowed through the summary of operations accordingly instead of recording a separate expense for interest_paid or accrued under the funding agreements taxpayer accounted for its obligations under these arrangements through an increase in the related reserves established for the contracts to calculate the statutory reserve for a funding agreement taxpayer used a methodology in which the contract holder’s funding account balance was first projected out to the stated maturity_date using the interest rate guaranteed in the contract and then discounted back using a prescribed state assumed valuation interest rate this reserve_method was substantially_similar to the commissioners annuity reserve_valuation method as applied to annuity_contracts under taxpayer’s reserve_method the statutory reserve for a funding agreement that provided a future guaranteed_interest rate such as agreement-1 could either exceed or be less than the contract holder’s fund account balance depending on whether the guaranteed_interest rate was higher or less than the applicable statutory reserve_valuation rate this discrepancy did not occur in funding agreements similar to agreement-2 because those agreements did not provide a future_interest rate guarantee tam-156259-02 -5- for federal_income_tax purposes taxpayer treated the reserves established with respect to its funding agreements as deductible sec_807 reserves relating to obligations on life and annuity_contracts that do not involve life health or accident contingencies for tax purposes however taxpayer adjusted the reserves for all of its funding agreements to be equal to the contract holder’s funding account balance the examining agent determined that taxpayer had overstated its funding agreement tax_reserves in situations where the fund account balance exceeded the corresponding reserve for the funding agreement as shown on taxpayer’s annual_statement the examining agent’s position is that as a result of the statutory reserve cap under sec_807 taxpayer’s tax_reserves for funding agreements cannot exceed the corresponding reserves shown on the annual_statement the statement filed by the appeals_office supports the examining agent’s position taxpayer argues that the reserves in question are sec_807 reserves and not life_insurance_reserves under sec_807 and therefore that the statutory reserve limitation in sec_807 does not apply alternatively taxpayer contends that the fund account balances are equivalent to a net_surrender_value in the sense that the fund account balance measures the amount of taxpayer’s accrued liability to the contract holder at a given period of time after reviewing taxpayer’s funding agreements and considering the legal arguments made by taxpayer and the appeals_office we have determined that the more basic question before us is whether taxpayer’s funding agreements constitute insurance or annuity_contracts for which premium consideration and a corresponding reserve item should be recognized under the provisions of part i of subchapter_l law and analysis the taxation of insurance and annuity_contracts under part i of subchapter_l differs from the treatment of investment products offered by other financial intermediaries under sec_803 a life_insurance_company includes the gross_amount_of_premiums_and_other_consideration received with respect to an insurance or annuity as an item of the company’s gross_income for this purpose the gross_amount_of_premiums_and_other_consideration includes under sec_803 advance premiums deposits fees assessments consideration in respect of assuming liabilities under contracts not issued by the taxpayer and the amount of policyholder dividends reimbursable to the taxpayer by a reinsurer in respect of reinsured policies to compensate for the inclusion of the full amount of consideration for insurance and annuity_contracts in gross_income a life_insurance_company is allowed deductions for the increase in the related reserves held with respect to its obligations under such contracts the computation of reserve deductions for tax purposes with respect to insurance and annuity_contracts is governed by the rules of sec_807 and sec_811 section tam-156259-02 -6- a provides that net decreases in sec_807 reserves during the taxable_year are included in gross_income under sec_803 while sec_807 provides that net increases in sec_807 reserves during the taxable_year are taken into account as a deduction under sec_805 under sec_807 the amount of the life_insurance_reserves as defined by sec_816 for any contract that is taken into account for purposes of the deduction for net increases in reserves authorized by sec_807 and sec_805 is the greater of the net_surrender_value of the contract or the reserve determined under sec_807 in no event however may the reserve for the contract exceed the amount taken into account with respect to that contract as of that time in determining the statutory_reserves sec_807 flush language see also sec_809 the term life_insurance_reserves is defined in sec_816 as those amounts that are computed or estimated on the basis of recognized mortality or morbidity tables and assumed rates of interest and set_aside to mature or liquidate either by payment or reinsurance future unaccrued claims arising from life_insurance contracts involving at the time with respect to which the reserve is computed life health or accident contingencies sec_816 generally provides that in order to qualify as such for tax purposes life_insurance_reserves must be those required_by_law sec_807 provides that among the reserve and similar items taken into account under sec_807 are amounts necessary to satisfy the obligations under insurance and annuity_contracts but only if such obligations do not involve at the time with respect to which the computation is made life accident or health contingencies sec_807 provides that among the reserve and similar items taken into account under sec_807 are dividend accumulations and other_amounts held at interest in connection with insurance or annuity_contracts including contracts supplementary thereto sec_805 provides that subject_to certain modifications described in sec_805 a life_insurance_company is allowed all of the deductions otherwise provided under subtitle a for purposes of computing taxable_income under sec_805 however in applying sec_163 relating to the deduction for interest no deduction is allowed for interest in respect of a reserve or similar item described in sec_807 whether an insurance_company is taxed under sec_801 as a life_insurance_company is determined using the statutory requirements of sec_816 this section requires that a company’s life_insurance_reserves as defined in sec_816 plus unearned premiums and unpaid_losses on noncancellable life accident_and_health_insurance contracts not included in life_insurance_reserves be compared to its total tam-156259-02 -7- reserves as defined in sec_816 the comparison mandated by sec_816 is referred to as the qualification fraction an insurance_company is a life_insurance_company if the sum of the life_insurance_reserves and unearned premiums and unpaid_losses whether or not ascertained on noncancellable life accident or health policies not included in life_insurance_reserves comprise more than of total_reserves sec_816 provides that for purposes of the qualification fraction amounts set_aside and held at interest to satisfy obligations under contracts which do not contain permanent guarantees with respect to life accident or health contingencies shall not be included in life_insurance_reserves under sec_816 or in all other insurance_reserves_required_by_law under sec_816 this section was added to the code in the deficit_reduction_act_of_1984 pub_l_no 98_stat_494 the senate report concerning this section explains its effect as follows f or purposes of determining whether an insurance_company is a life_insurance_company amounts set_aside and held at interest to satisfy obligations under contracts under contracts which do not contain permanent guarantees with respect to life accident or health contingencies shall not be included in life_insurance_reserves or in total_reserves thus these amounts are not included in either the numerator or the denominator of the qualification fraction when determining whether a company’s life_insurance_reserves and unearned premiums and unpaid_losses on noncancellable accident_and_health_insurance contracts comprise more than half its total_reserves this provision resolves for future years a question under present law as to how certain pension funds that do not contain permanent annuity purchase rate guarantees should be treated the internal_revenue_service has ruled that a reserve for a benefit is not a life_insurance_reserve unless a life benefit is permanently guaranteed under the contract rev_rul c b the provision of the bill substantially adopts this position and extends it to total_reserves also but only for purposes of the qualification fraction senate committee on finance 98th cong 2d sess deficit reduction action of explanation of provisions approved by the committee on date p footnotes omitted the ruling referred to in the senate report revrul_77_286 involves a deposit_administration_contract issued by a life_insurance_company and held by an employer for its employees the life_insurance_company receives the employer’s contributions and accumulates these funds at interest the contract contains annuity purchase rates sec_816 defines total_reserves as life_insurance_reserves unearned premiums and unpaid_losses whether or not ascertained not included in life_insurance_reserves and all other insurance_reserves_required_by_law tam-156259-02 -8- guarantees but the guarantees are not permanent during the employees’ active lives revrul_77_286 holds that since the deposit administration contracts do not provide permanent purchase rate guarantees the subject pension funding contract does not constitute an annuity_contract during its accumulation_phase and accordingly the funds held for the contract do not qualify as life_insurance_reserves under former sec_801 although sec_816 does not address the treatment of contracts that lack permanent guarantees with respect to life accident and health contingencies for purposes other than qualification ratio the senate report states if these contracts have any insurance or annuity purchase guarantees for life or a fixed term then the premiums will be taken into income and the increase in the fund will be treated as increases in a reserve item under sec_807 or if there are no guarantees whatsoever then no income will be taken into account and no reserves will be treated as increased for purposes of the reserve deduction the fact that such funds are not treated as insurance reserves for purposes of the qualification fraction is not intended to have any effect on the characterization of the contracts or the company issuing the contracts rather whether a contract with less than a permanent guarantee should be considered an insurance_or_annuity_contract would depend on the terms of the contract that is it will depend on whether the company has assumed a significant insurance risk or has made an annuity guarantee for life or a fixed period generally the assumption of solely an investment risk would not give rise to an insurance liability senate committee on finance 98th cong 2d sess deficit reduction action of explanation of provisions approved by the committee on date p for purposes of the federal tax law risk shifting is an indispensable characteristic of insurance 312_us_531 1941_1_cb_430 a similar standard has been used both for exemption from federal antitrust laws see 440_us_205 the primary elements of an insurance_contract are the spreading and underwriting of a policyholder’s risk and for federal securities laws see 387_us_202 359_us_65 moreover the opinions in united benefit life u s pincite and in le gierse u s pincite indicate that the transfer of an investment risk cannot by itself create insurance tam-156259-02 -9- in the present case a review of taxpayer’s funding agreements indicates that these agreements do not contain any provisions with respect to life health or accident contingencies moreover although the funding agreements contain an interest guarantee and guarantee the return of the contract holder’s principal on a stated maturity_date the agreements do not provide any annuity forms of settlement either for life or a period certain although the interest guarantee and credit default provisions created certain risks for taxpayer these risk are investment risks and are not insurance risks specifically the risks assumed by taxpayer under the funding agreements are that it will not earn through the reinvestment of the contract holder’s funds to cover the interest rate guarantee or that taxpayer will become illiquid as a result of poor asset management and a credit downgrade causing contract holder’s to withdraw funds prior to the agreements’ stated maturity dates when tested against the federal tax definition of insurance taxpayer’s assumption of these investment risks is insufficient to create an insurance_contract for tax purposes accordingly we conclude that taxpayer’s funding agreements do not constitute insurance contracts for tax purposes for which a reserve item under sec_807 or c would be recognized rather we believe that the taxpayer’s funding agreements are a form of indebtedness for tax purposes inasmuch as the taxpayer agrees to return the contract holder’s initial consideration with interest on a stated maturity_date thus the accumulated funds with respect to the funding agreements are neither sec_807 reserves nor any other type of sec_807 item the taxpayer should account for its obligation to credit guaranteed_interest under the agreements through the deduction allowed by sec_805 and sec_163 for interest_paid or accrued within the taxable_year on indebtedness caveats a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
